Case 6:16-cv-06829-EAW-MWP Document 39 Filed 06/11/19 Page 1 of 2

SUSSMAN & ASSOCIATES
- Attorneys at Law -

  

MICHAEL H. SUSSMAN i Railroad Ave. - Suite 3
JONATHAN R, GOLDMAN PO. Box 1005

Goshen, New York 10924
(845) 294-3991
Fax: (845) 294-1623

sussman] @frontiermet. ret

 

GERI] PRESCOTT

June 10, 2019

Honorable Marian W. Payson
Magistrate Judge

United States District Court -WDNY
100 State Street

Rochester, NY 14614

Re: Bingham vy. Rynkewicz, 16 cv 6829
Dear Magistrate Judge Payson,

I write in response to a letter dated June 7, 2019 from Ms. Ellen Bingham who is the
tepresentative of the estate of her Jate son, Kenneth. I began this case representing Mr. Bingham,
who then passed away. At the time of his release from State prison, Mr. Bingham was taken in
by one of his sisters, Kim Martin. Before this, Ms. Martin had advised me of the case her
brother had arising from defendant’s conduct. I had been working with Mr. Bingham during the
last months of his incarceration and learned from him and Ms. Martin that Bingham had no
relationship with his mother. This continued following his release from state prison and until his
death,

After internal family disputation concerning the issue, Ms. Bingham was appointed to
serve as administrator of her late son’s estate. ] have spoken with Ms. Bingham on the phone on
several occasions and met with her to explain the litigation process. She has no information
pertinent to this lawsuit.

During our meeting, I told her that Ms. Kim Martin was NOT nny client in this matter,
that the estate was and that she was the person representing the estate. I never advised Kim
Martin with regard to the “estate” issues and, while I did represent her successfully in a whistle
blowing case involving her [former] public employer, she has had nothing to do with this case in
any way. The claim that Ms. Martin has had anything to do with this case since her brother’s
passing is baseless and false.

lf checked, please respond to one of our office located at:
Ci 41 Fowler St, CP 159 Canal St. Ci 42 .W. Main St.
Port Jervis, NY. 12771 Ellenville, N.Y. 12428 Liberty, NY 12754

(845) 294-3091 (845) 294-3991 (845) 294-3991
Case 6:16-cv-06829-EAW-MWP Document 39 Filed 06/11/19 Page 2 of 2

1 intend to speak with Ms. Bingham between now the scheduled mediation, two weeks
hence, and will explain that process to her and assist her in formulating a demand as against
defendant. I welcome her attendance at the mediation and, contrary to her statements, did advise
her of this process when we met.

Ihave committed no wrongdoing, let alone some egregious act of wrongdoing. Rather, I
am litigating the case on behalf of the estate, notwithstanding its representatives’ attitude.

Yours respectfully,

ve

, iithaél H. Sussman

ce: Counsel of record & Ms. Bingham
